Case: 12-10627   Document: 00512277526   Page: 1   Date Filed: 06/18/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                                June 18, 2013
                               No. 12-10627
                            Conference Calendar                 Lyle W. Cayce
                                                                     Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

GERARDO ALVA-BARBOSA,

                                         Defendant-Appellant

Cons. w/ No. 12-10644

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

GERARDO ALVA-BARBOSA, also known as Gerardo Alva, also known as
Gerardo Alva-Barbarosa,

                                         Defendant-Appellant



                Appeals from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:07-CR-128-1
                          USDC No. 4:11-CR-150-1
     Case: 12-10627       Document: 00512277526         Page: 2     Date Filed: 06/18/2013

                                      No. 12-10627
                                    c/w No. 12-10644

Before JONES, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Gerardo Alva-Barbosa
(Alva) has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Alva has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2